 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF NEVADA
 8                                                   ***
 9    REGINALD C. HOWARD,                                   Case No. 2:17-cv-01002-JAD-BNW
10                           Plaintiff,
                                                            ORDER
11          v.
12    GREG COX, et al.,
13                           Defendants.
14

15          Presently before the court is Defendants’ Motion to Strike Plaintiff’s in forma pauperis

16   status (ECF No. 22) and Plaintiff’s response (ECF No. 23). In addition, Plaintiff filed a Motion

17   requesting he be provided with the unserved defendant’s full names and addresses and for the

18   issuance of summonses (ECF No. 24), which the Defendants, in part, opposed. (ECF No. 25.)

19          This is a prisoner civil rights matter. Plaintiff filed his original Complaint and his

20   accompanying Application to Proceed In Forma Pauperis (IFP) on April 6, 2017. (ECF No. 1.) In

21   that application he stated he only had $30.00 in his prison account. (Id.) Plaintiff filed an

22   Amended Complaint on April 20, 2018. (ECF No. 5.) In that application, however, he stated he

23   had $25,700 in his prison account, as he had received a settlement from a civil lawsuit. (Id.)

24   Nevertheless, this court erroneously allowed him to proceed IFP, as the balance in his prison

25   account foreclosed him to proceed under 28 USC 1915(a)(1). (ECF No. 18.) In addition, in his

26
27

28
 1   response, Plaintiff acknowledges he can pay the filing fee and the costs of service of process.1

 2   (ECF No. 23.) As a result, the court will revoke Plaintiff’s IFP status.

 3           Next, Plaintiff requests that he be provided the full names and addresses of those

 4   defendants for whom the Attorney General did not accept service and that summonses be issued.

 5   (ECF No. 24.) Defendants oppose Plaintiff’s request for addresses although they do not oppose

 6   the court’s issuance of summonses. (Id.)

 7           The court will grant the issuance of six blank summonses for the unserved individuals: Jo

 8   Gentry, Minor Adams, Conrad Porter, Romeo Aranas, Francisco Sanchez (“Dr. Sanchez”) and

 9   Joselo Vicuna (“Dr. Vicuna”).2 (ECF No. 25.) Under Federal Rule of Civil Procedure 4(c)(3), at

10   the Plaintiff’s request, “the court may order that service be made by a United States marshal or

11   deputy marshal or by a person specially appointed by the court.” The court must so order if the

12   Plaintiff is proceeding under 28 USC 1915. Fed. R. Civ. Pro. 4(c)(3). As stated above, Plaintiff

13   will no longer be proceeding IFP. Nevertheless, in the court’s discretion, it will order the U.S.

14   Marshal to serve these individuals. Fed. R. Civ. Pro. 4(c)(3).

15           Defendants request that, given Plaintiff’s current financial status, he pay for the service of

16   process. The court agrees and will order Plaintiff to pay for those services.

17           IT IS THEREFORE ORDERED that Defendants’ motion to revoke Plaintiff’s in forma

18   pauperis status (ECF No. 22) is GRANTED, and Howard’s in forma Pauperis Status shall be

19   immediately revoked.

20           IT IS FURTHER ORDERED that Howard pay the full filing fee of $400.00 within 90

21   days of today’s order.

22           IT IS FURTHER ORDERED that Howard’s motion for issuance of summons (ECF No.

23   24) is GRANTED.

24

25

26           1
              The Defendants have attached documents demonstrating that Plaintiff’s prison account has a
     balance of $49,909.19 as he received a second civil settlement. (ECF No. 22-1.)
27
             2
               The Attorney General did not accept service on behalf of “Sgt. Sanchez,” as this Defendant could
28   not be identified from the information provided by Plaintiff. (ECF No. 25.)


                                                   Page 2 of 4
 1          IT IS FURTHER ORDERED that the deadline for service under Rule 4(m) is reset:

 2   service must be complete within 90 days from the date that this order is entered.

 3          IT IS FURTHER ORDERED that the Clerk of Court must send Howard six blank

 4   copies of form USM-285.

 5          IT IS FURTHER ORDERED that Howard shall have twenty days to furnish the United

 6   States Marshal with the required USM-285 forms, and he shall omit any address information on

 7   the forms.

 8          IT IS FURTHER ORDERED that the Clerk of Court shall issue summonses, under seal,

 9   to JO GENTRY, MINOR ADAMS, CONRAD PORTER, ROMEO ARANAS,

10   FRANCISCO SANCHEZ, and JOSELO VICUNA using the addresses that were filed under

11   seal at ECF No. 20.

12          IT IS FURTHER ORDERED that the Clerk of Court serve a copy of this order, the issued

13   summonses under seal, and the amended complaint (ECF No. 5) on the United States Marshal.

14          IT IS FURTHER ORDERED that the United States Marshal shall, in accordance with

15   Rule 4(c)(3), attempt service on JO GENTRY, MINOR ADAMS, CONRAD PORTER,

16   ROMEO ARANAS, FRANCISCO SANCHEZ, AND JOSELO VICUNA at their last known

17   addresses, filed under seal at ECF No. 20.

18          IT IS FURTHER ORDERED that Howard is to pay the U.S. Marshal $65 for each of the

19   six summonses for which the U.S. Marshal will be attempting to effectuate service of process.

20          IT IS FURTHER ORDERED that the Clerk of the Court shall also SEND a copy of this

21   order to the attention of the Chief of Inmate Services for Ely State Prison, P.O. Box 1989 ESP,

22   4569 North State Rd., Ely, NV 89301 so the filing fee of $400.00 can deducted for Howard’s

23   account and paid to the Clerk of the Court and the service of process fee of $390.00 can be

24   deducted from Howard’s account and paid to the U.S. Marshal.

25          IT IS FURTHER ORDERED that Howard shall file proof of payment of the filing fee

26   and the fee for service of process within 90 days of today’s date or indicate what has prevented

27   him from making the required payment.

28


                                                  Page 3 of 4
 1          IT IS FURTHER ORDERED that if Howard has information to further identify “Sgt.

 2   Sanchez” so that he can be properly served, he must file a motion requesting the issuance of a

 3   summons as to that individual.

 4          DATED: March 10, 2020

 5

 6                                                       BRENDA WEKSLER
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 4 of 4
